On petition for rehearing much emphasis is placed on our holding in the case of Curry v. City of Kenova, 112 W. Va. 241,164 S.E. 249. It is said that the decision in the case at bar is not consistent with the decision in that case. There, paving was done under a city charter which provided that no assessment for public improvements should exceed in amount "twenty-five per centum of the value of such property after the improvement is completed." Paving certificates were issued against two separately owned properties for more than twenty-five per centum of their value. The property owners were held not liable on the certificates for excess above one-fourth the value of the lots. The city was held liable for the excess although there was a provision in the charter of the city that the city "shall not be liable for the assessment or collection of any assessment made by virtue of this act." Judge Lively, speaking for the Court, said that the assessments "being ultra vires and void as to that portion in excess of 25 per cent. of the value of the lots at the time of the improvement, plaintiffs (lot owners) could treat the void part *Page 134 
as such, and are not estopped of their right to resist the void act if and when attempted to be enforced." He further said: "We construe the section above quoted on which the city relies to mean that the contractor shall look only to the landowner for payment for every certificate legally issued under the act." And further: "* * * the charter means that the city shall not be liable for any assessment authorized by virtue of that act — a legal assessment. * * * The city has had its streets paved, and by an ultra vires act has attempted to make the abutting landowners pay in full therefor; the contractor accepted the certificates in good faith that they were legal obligations of the property owner and would be paid. The city, having reaped benefits by its void act, cannot equitably interpose that act to defeat payment under its contract. The charter protects it against payment of assessments lawfully made thereunder."
The contract involved in that case was legal. The paving contractors having fulfilled their obligations under a valid contract, the city was held liable thereunder for so much of the two paving certificates involved as was ultra vires and void as against the property owners affected. The contractors had a right to assume that the certificates issued to them by the city were valid. There was involved a question of fact about which the contractor was not supposed to know. In the instant case, however, the difficulty is more deep-seated. The case does not turn on a question of fact but on a question of law. The requirements of the charter were known of all men. The contract was void ab initio because contrary to the charter requirement of competitive bidding for construction work. In such situation there can be no action on the contract nor on aquantum meruit. (For these propositions see authorities cited in opinion, supra.) Contractors dealing with municipalities must take note of the limitations of their power. The excellence of the character of a contractor and his exemplary motives do not change the law.
 Rehearing denied. *Page 135